department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date may contact person uniform issue list identification_number telephone number te 0p legend m the city n year e date f dear sir or madam we have considered your letter dated date as supplemented by your letters of date date date and date in which you request rulings under sec_501 sec_4944 sec_4942 and sec_4945 of the internal_revenue_code with respect to proposed loans to promote the development and construction of housing in the downtown area of the city downtown as described below facts m is exempt from federal income_taxation as an organization described in sec_501 of the code and is considered a private_foundation within the meaning of sec_509 of the code m provides significant grants to charitable organizations located in the greater city area m has a particular commitment to economic development and an interest in assisting in the revitalization of the city economic development organizations in the city region m has committed significant funds in the past to the activities of n is the governmental entity in the city that determines whether a particular area of the city is blighted n has designated certain redevelopment areas in downtown as blighted city officials recognized that downtown is in dire need of economic development and realized that a comprehensive development strategy was needed to address issues of downtown decay and blight the city through its department of city planning undertook a comprehensive study of downtown and in year e published the city downtown plan the plan planning was undertaken by three oversight committees and six community task forces composed of business leaders administrators design professionals residents clergy and other concerned citizens and corresponding to the six focus areas of the study the six areas were deemed to be interrelated and success could not be achieved unless all areas were addressed one of the six focus areas of the plan is housing the plan determined that without a significant resident population downtown is not likely to thrive the plan concluded that housing was vital to the revitalization of the city because residents were needed to stabilize the other improvements planned for the city such as the revitalization of the retail and entertainment sectors as well as encouragement of additional businesses in the city downtown has relatively little housing the residential population of downtown is one of the smallest of the major cities there is insufficient housing to provide the economic development momentum that housing is anticipated to provide furthermore the city's economic condition hinders the development of new housing in downtown because of low rental prices and high construction costs developers are unable to undertake the major reconstruction necessary to convert downtown buildings into residential buildings conventional financing is unavailable because conventional lenders do not believe that the cash_flow from the projects will be sufficient to service the debt to fill the financing gap occasioned by the unwillingness of conventional lenders to invest in downtown housing the city is looking for alternative sources of funding and has turned to organizations like m to provide funding for the development of the initial housing projects the city anticipates that once the initial projects are completed using the gap financing provided by non-conventional lenders those projects will provide the critical mass of housing and attendant economic momentum that will attract the conventional lenders to invest in additional housing therefore the mayor of the city has approached m and requested its support of housing as part of m's support of other economic development initiatives downtown m wishes to provide funding for the construction of new housing and renovation of existing buildings in downtown the housing is expected to be apartment units in multi-unit buildings the majority of which will be rental units the funding would be provided to organizations that are recognized as exempt under sec_501 of the code and that are not private_foundations as defined in sec_509 of the code while those organizations would be permitted to tend some or all of the funds to for-profit developers m represents that no for-profit developer or other individual receiving housing funds provided directly or indirectly by m will be a disqualified_person with respect to m within the meaning of sec_4946 of the code m will provide funding for market rate housing only under certain conditions any grant agreement or loan agreement to fund housing would incorporate conditions that ensure the following the exempt_organization recipient of funds from m must use the grants or loans to provide gap financing for residential projects in the city undertaken itself or more usually by a for-profit developer all residential housing supported by the funds must be located in an area currently designated as blighted by n with currently being determined as of the use of the funds provided the area was also designated as blighted as of date f there must be a representation that the housing projects will unemployed the underemployed and minorities hire the any loans must be repaid to the extent of any proceeds from the housing projects with an interest rate not to exceed the applicable_federal_rate under sec_1274 at the time of the loan the exempt_organization must represent that any dealings with a for-profit developer would be structured in a manner to ensure that any private benefit to the for-profit developer would be incidental to the public benefit emanating from the development of downtown housing in that all transactions with the developer must be on commercially reasonable terms as determined in the greater city market for example all gap financing would be structured as loans rather than grants and it would be required that the loans be repaid in full with interest at a reasonable rated before the developer could receive a return on its investment in excess of a reasonable stated percentage although the developer could receive reasonable_compensation for services rendered the agreements with the exempt_organization recipients of the funds for housing will include a provision precluding any for-profit developer or individual receiving such funds from being a disqualified_person with respect to m within the meaning of sec_4946 of the code and with respect to loans all requirements for program related investments under sec_4944 must be satisfied rulings requested m has requested the following rulings given the blighted state of the downtown and the need for various integrated economic initiatives to assist in the revitalization of the downtown the proposed grants and loans for residential housing further charitable economic development purposes within the meaning of sec_501 and sec_170 of the code given the blighted state of the downtown and the need for various integrated economic initiatives to assist in the revitalization of the downtown the proposed grants and loans for residential housing qualify as economic development program-related investments within the meaning of sec_4944 of the code given the blighted state of the downtown and the need for various integrated economic initiatives to assist in the revitalization of the downtown the proposed grants and loans for residential housing qualify as qualifying distributions under sec_4942 of the code to the extent and as paid to the exempt recipients mis not required to exercise expenditure_responsibility under sec_4945 of the code with respect to the proposed grants or loans law sec_170 of the internal_revenue_code provides that for purposes of sec_170 the term charitable_contribution means a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals sec_501 of the code exempts from federal income_taxation organizations described in sec_501 sec_501 of the code describes corporations trusts and associations organized and operated exclusively for charitable and other exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged and promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination and to combat community deterioration and juvenile delinquency revrul_70_585 1970_2_cb_115 considers situations under which a nonprofit organization created to provide housing for low_or_moderate_income families may qualify for exemption under sec_501 of the code in situation an organization is formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community studies of the area showed that the median income level in the area is lower than in other sections of the city and the housing located in the area is generally old and badly deteriorated the organization's membership is composed of the residents businesses and community organizations in the area the organization cooperates with the local redevelopment authority in providing residents of the area with decent safe and sanitary housing without relocating them outside the area the organization has developed an overall plan for the rehabilitation of the area it sponsors a renewal project in which the residents themselves take the initiative and it arranges monthly meetings to involve residents in the planning for the renewal of the area as part of the renewal project it purchased an apartment house that it plans to rehabilitate and rent at cost to low and moderate income families with preference given to residents of the area the organization is supported by federal funds membership fees and contributions since the organization's purposes and activities combat community deterioration by assisting in the rehabilitation of an old and run-down residential area they are charitable within the meaning of sec_501 of the code thus it is held that the organization is exempt from federal_income_tax under sec_501 of the code revrul_74_587 1974_2_cb_162 describes an organization that devotes its resources to programs designed to stimulate economic development in high density urban areas inhabited mainly by low-income minority or other disadvantaged groups the organization provides funds and working_capital to corporations or individual proprietors who are not able to obtain funds from conventional commercial sources because of the poor financial risks involved in establishing and operating enterprises in these communities or because of their membership in minority or other disadvantaged groups the program is designed to enable the recipient of funds or capital to start a new business or to acquire or improve an existing business in selecting recipients for aid the organization consults with other nonprofit and governmental organizations operating anti-poverty and anti-discrimination programs to identify particular undertakings that will fill a community need and offer the greatest potential community benefit preference is given to businesses that will provide training and employment opportunities for the unemployed or under-employed residents of the area in selecting the recipient for financial assistance the organization considers the applicant's motivation education experience and prior participation in management and job training programs the ruling finds that the organization is devoting its resources to uses that benefit the community in a way that the law regards as charitable a program of aiding minority-owned businesses promotes the social welfare of the community since it helps to lessen prejudice and discrimination against minority groups by demonstrating that the disadvantaged residents of an impoverished area can operate businesses successfully if given the opportunity and proper guidance it also helps to relieve poverty and lessen neighborhood tensions arising from the lack of employment opportunities by assisting local businesses that will provide a means of livelihood and expanded job opportunities for unemployed or underemployed area residents finally it combats community deterioration by helping to establish businesses in the area and by rehabilitating existing businesses that have deteriorated although some of the individuals receiving financial assistance in their business endeavors may not themselves qualify for charitable assistance as such they are nevertheless the instruments by which charitable purposes are sought to be accomplished accordingly the organization is exempt under sec_501 of the code sec_4944 of the code imposes a tax on a private_foundation that invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 of the code provides that investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_53_4944-3 of the foundation and similar excise_taxes regulations provides that a program-related_investment shall not be classified as an investment which jeopardizes the carrying out of exempt purposes of a private_foundation a program-related_investment is an investment which possesses the following characteristics i the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 ii no significant purpose of the investment is the production_of_income or the appreciation of property and iii no purpose of the investment is to accomplish one or more of the purposes described in sec_170 that is attempting to influence legislation or participating or intervening in any political campaign on behalf of any candidate for public_office sec_53_4944-3 of the regulations provides that an investment shall be it significantly furthers the accomplishment of the private foundation's exempt considered as made primarily to accomplish one or more of the purposes described in sec_170 if activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation's exempt_activities sec_4944 the term purposes described in sec_170 shall be treated as including purposes described in sec_170 whether or not carried out by organizations described in sec_170 for purposes of sec_4942 of the code requires that a private_foundation make qualifying distributions in an amount sufficient to satisfy its minimum_investment_return sec_4942 defines qualifying_distribution as any amount_paid to accomplish a purpose described in sec_170 other than a contribution to an organization controlled by the foundation or a disqualified_person sec_53_4942_a_-3 of the regulations provides that the term qualifying_distribution means any amount including program-related investments as defined in sec_4944 paid to accomplish one or more purposes described in sec_170 or b sec_4945 of the code imposes a tax on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless a such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sub sec_4945 or for any purpose other than one specified in sec_170 sec_53_4945-4 of the regulations provides that for purposes of sec_4945 the term grants shall include loans for purposes described in sec_170 and program related investments such as investments in small businesses in central cities or in businesses which assist in neighborhood renovation sec_53_4945-5 of the regulations provides that a grant by a private_foundation to a grantee organization which the grantee organization uses to make payments to another organization the secondary grantee shall not be regarded as a grant by the private_foundation to the secondary grantee if the foundation does not earmark the use of the grant for any named secondary grantee and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the secondary grantee by the organization to which it has given the grant for purposes of this subsection a grant described herein shall not be regarded as a grant by the foundation to the secondary grantee even though such foundation has reason to believe that certain organizations would derive benefits from such grants so long as the original grantee organization exercises control in fact over the selection process and actually makes the selection completely independently of the private_foundation sec_53_4945-6 of the regulations provides that any payment that constitutes a qualifying_distribution under sec_4942 of the code will not be treated as a taxable_expenditure under sec_4945 analysis charitable purpose under the law cited above an organization will be considered to operate in furtherance of charitable purposes within the meaning of sec_501 if it engages in activities that promote social welfare by combating community deterioration the loans and grants that m proposes to make for purposes of housing development in areas of downtown that are designated as blighted by city government are activities that promote social welfare by combating community deterioration like the organization described in revrul_70_585 m proposes to engage in activities that further a community-designed plan for the renewal and rehabilitation of a particular area of a city by providing a residential component to that area also like the organization in the revenue_ruling m is working at the request of and in cooperation with the local redevelopment authorities like the area described in the revenue_ruling downtown is old and badly deteriorated m’s proposed loans and grants would assist in the rehabilitation of blighted areas of downtown as envisioned by the plan like the activities engaged in by the organization described in revrul_74_587 m’s proposed loans and grants are designed to stimulate economic growth in a depressed urban_area like the organization in the revenue_ruling m will work with government agencies and nonprofit community organizations m's funds will be provided to housing developers that are unable to obtain funds from conventional commercial sources because of the poor financial risks of developing housing in blighted areas of downtown m will structure the terms of its loans and grants so as to fill a community need and offer the greatest potential community benefit fund recipients will be required to develop housing in areas that are designated as blighted developers must represent that they will hire the unemployed underemployed and minorities in the area transactions with developers must be on commercially reasonable terms therefore like the funds provided by the organization in the revenue_ruling m’s loans and grants to housing organizations are designed to relieve poverty by providing expanded job opportunities to the area's unemployed and minorities and to combat community deterioration by rehabilitating existing buildings and building new housing in blighted areas therefore under the reasoning of revrul_70_585 and revrul_74_587 m’s proposed loans and grants made under the conditions represented above further charitable purposes within the meaning of sec_501 of the code program-related investments private_foundations are subject_to an excise_tax on jeopardizing investments under sec_4944 of the code if they invest any amount in a manner that jeopardizes the ability of the foundation to carry out its exempt purposes under sec_4944 of the code program- related investments are specifically excluded from jeopardizing investments a program-related_investment must significantly further the foundation’s exempt_activities and it must not have been made but for the relationship between the investment and the accomplishment of the foundation’s exempt purposes while m intends to make grants or loans solely to sec_501 organizations that are not private_foundations within the meaning of sec_509 of the code those organizations are permitted to lend some or all of the funds to for-profit developers as long as the requirements imposed by m with respect to loans to for-profit developers are met however as long as the requirements of sec_53_4944-3 of the regulations are met a program-related_investment may be made in a for-profit entity for instance sec_53_4944-3 of the regulations provides that the term purposes described in sec_170 shall be treated as including purposes described in sec_170 whether or not carried out by organizations described in sec_170 the first requirement for a program-related_investment is that the primary purpose of the investment must be to accomplish one or more of the purposes described in sec_170 as discussed above the primary purpose of the loans is to combat community deterioration in a manner that is considered charitable within the meaning of sec_501 of the code thus such loans accomplish a purpose described in sec_170 the second requirement for a program-related_investment is that the investment must not have the production_of_income or the appreciation of property as a significant purpose the funds invested by m will be used to provide gap financing for the development of housing in downtown downtown has very little housing and it is unclear whether the housing will successfully draw tenants the investments have a significant risk because the housing must be located in blighted areas in addition although loans to for-profit developers will carry interest the purpose of the interest is to minimize any private benefit to the for-profit developers therefore the production_of_income and the appreciation of property is not a significant purpose of the proposed loans the third requirement for a program-related_investment is that the funds not be used to carry on propaganda or otherwise influence legislation or to participate in any political campaign on behalf of or in opposition to any candidate for public_office no funds provided by m may be used for such purposes the terms of the loans will specifically prohibit such use thus m's proposed loans qualify as a program-related_investment within the meaning of sec_4944 of the code qualifying_distribution a private_foundations is required under sec_4942 of the code to make qualifying distributions in an amount sufficient to satisfy the foundation’s minimum_investment_return the term qualifying distributions is defined in sec_4942 of the code as any amount_paid to accomplish a purpose described in sec_170 other than a contribution to an organization controlled by the foundation or a disqualified_person sec_53_4942_a_-3 of the regulations provides that a qualifying_distribution includes a program-related_investment under sec_4944 of the code as described above m’s proposed grants and loans further charitable purposes in addition the proposed loans qualify as a program-related_investment and m will not control any recipient organization under sec_53_4942_a_-3 of the regulations qualifying distributions are determined on the cash_receipts_and_disbursements_method therefore the proposed grants and loans should qualify as a qualifying_distribution as and when the grants and loans are made by m expenditure_responsibility private_foundations are subject_to an excise_tax on taxable_expenditures under sec_4945 of the code sec_53_4945-6 of the regulations provides that any payment that constitutes a qualifying_distribution under sec_4942 of the code such as m’s proposed grants and loans for residential housing will not be treated as a taxable_expenditure sec_4945 of the code provides however that a grant to an organization that is not described in paragraph or of sec_509 of the code will be classified as a taxable_expenditure unless the private_foundation exercises expenditure_responsibility grant for this purpose includes a program-related_investment while the ultimate recipient of the proceeds of the m's proposed grants and loans may be for-profit developers m will make the grants and loans solely to organizations described in paragraph or of sec_509 of the code that have the discretion to determine the ultimate user of the funds since such recipient organization has discretion in choosing the entities that will benefit from the proceeds of m's grants and loans m’s grants and loans are not considered to be earmarked for a secondary grantee and therefore m is not required to exercise expenditure_responsibility with respect to the grants and loans conclusion accordingly based on the facts represented we rule as follows the proposed grants and loans to be used as gap financing for residential projects in areas of downtown designated as blighted by n and provided under the terms and conditions described in the request for rulings and supplemental correspondence further charitable purposes within the meaning of sec_501 of the code the proposed grants and loans to be used as gap financing for residential projects in areas of downtown designated as blighted by n and provided under the terms and conditions described in the request for rulings and supplemental correspondence qualify as program- -10- related investments within the meaning of sec_4944 of the code the proposed grants and loans to be used as gap financing for residential projects in areas of downtown designated as blighted by n and provided under the terms and conditions described in the request for rulings and supplemental correspondence qualify as qualifying distributions under sec_4942 of the code to the extent and as paid to the exempt recipients mis not required to exercise expenditure_responsibility under sec_4945 of the code with respect to the proposed grants or loans to be used as gap financing for residential projects in areas of downtown designated as blighted by the city department of planning or n and provided under the terms and conditions described in the request for rulings and supplemental correspondence this ruling letter is directed only to m sec_6110 of the code provides that it may not be used or cited as precedent because this ruling letter could help resolve any questions about the application of the code to your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
